Citation Nr: 0922959	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  In March 2009, the Veteran 
testified before the Board at a hearing that was held at the 
RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is necessary to prior to further 
disposition of the claim. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

The Veteran contends that he has PTSD related to alleged 
service stressors, including both combat stressors and 
assault stressors, in Vietnam warranting service connection 
PTSD.  38 C.F.R. § 3.304(f).  According to service personnel 
records, the Veteran served in Vietnam for approximately 9 
months.  Service personnel records show that he was awarded 
decorations indicating service in Vietnam, but not evidencing 
combat.  His service medical records are negative for a 
psychiatric disorder.

Post-service medical records show that the Veteran has 
received psychiatric treatment, and that he has been 
diagnosed with PTSD.  In January 2004, the Veteran's 
diagnosis was "PTSD with sleep deprivation, severe, caused 
by an attempt on his life, and chronic harassment and 
horrific duty while a policeman in Vietnam doing his job."  
The Veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.

In written statements in support of his claim and in March 
2009 testimony before the Board, the Veteran reported PTSD 
stressors.  Mainly, the Veteran contends that while acting as 
a Security Police Officer as part of the 52nd Security Police 
at Camp Holloway in Pleiku, he was consistently subjected to 
harassment by his fellow soldiers, in that they would yell at 
him, tease him, and throw objects at him, such as rocks and 
grenades.  The Veteran recollected that while at his guard 
post one day, he tried to break up a fight between two 
soldiers as part of his duties.  However, the soldiers 
proceeded to take his gun and night stick from him and then 
knocked him down and beat him up.  The Veteran reported that 
in either May or June 1972, while at his guard post, a 
grenade was thrown at him, which bounced off the wall and 
exploded near by.  He contends that this incident could have 
killed him and was investigated.  Next, the Veteran contends 
that in either May or June 1972, there was an ammo dump 
explosion that occurred during the night, which made him 
fearful for his life.  The Veteran also contends that he 
witnessed other causalities while on guard duty, one in which 
three soldiers died while playing a game of "chicken" with 
a grenade in either August or September 1972, and another 
when one soldier was shot in the head for asking another 
soldier for a cigarette in May or June 1972.  

As the Veteran did not engage in combat, the alleged combat 
stressor must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the Veteran 
has provided detailed evidence sufficient to verify stressors 
through the United States Army & Joint Services Records 
Research Center (JSRRC), and no attempt to verify has yet 
been made, the RO should attempt to verify the listed 
stressors through JSRRC.

The Veteran also contends, on an additional basis, that his 
psychiatric disability is secondary to his service-connected 
hearing loss and tinnitus.  Specifically, the Veteran 
contends that he has experienced a ringing in his ears ever 
since he was subjected to the grenade attack while on guard 
duty.  In his June 2005 appeal, the Veteran stated that the 
ringing in his ears had taken a toll on his mental health.  
In support of his claim, in April 2009, the Veteran submitted 
four articles relating to the impact of hearing loss on 
mental and emotional health.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the United States Army & 
Joint Services Records Research Center 
(JSRRC) perform a search of the unit 
history of the "17th Combat Aviation 
Group" and the "52nd Security Police" at 
Camp Holloway, in Pleiku, Vietnam.  
Specific requests should be made for 
casualties in the Veteran's unit as a 
result of an ammo dump explosion dated in 
May or June 1972, any documentation 
relating to a grenade that was thrown at 
the Veteran's guard post in May or June 
1972, casualties related to a May or June 
1972 base incident in which a soldier was 
shot by another soldier near the EM club, 
and an August or September 1972 accident 
in which three soldiers were killed by a 
grenade.  If more detailed information is 
needed for such research, the Veteran 
should be given the opportunity to provide 
it.  

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination for the purpose 
of ascertaining whether any PTSD found 
present is related to service.  

a.  Prior to the examination, 
specify for the examiner the 
stressors that are determined 
established by the record, and the 
examiner must be instructed that 
only those events may be considered 
for the purpose of determining 
whether the Veteran was exposed to a 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of 
the diagnostic criteria for PTSD 
found in DSM-IV.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record (whether by 
the RO or in this case the alleged 
personal assaults) were sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO 
and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.  If a diagnosis of PTSD is 
appropriate, the examiner should 
state whether the evidence supports 
the Veteran's claims of a personal 
assault during service pursuant to 
38 C.F.R. § 3.304(f)(3).  If so, the 
examiner should state whether PTSD 
is the result of that personal 
assault.  The examiner should 
explain what evidence in the file 
corroborates the Veteran's 
allegations of personal assault.  
Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

e.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the Veteran's military 
service.  The examiner should also 
specifically state which criteria 
pursuant to DSM-IV are not met to 
support a diagnosis of PTSD.

f.  The examiner should also provide 
an opinion as to whether it is as 
likely as not (50 percent 
probability or greater) that the 
Veteran's service-connected 
bilateral hearing loss and tinnitus 
caused or aggravated the development 
of any diagnosed psychiatric 
disability.  Any opinions expressed 
by the examiner on this matter must 
be accompanied by a complete 
rationale.

3.  Then, readjudicate the claim. If the 
decisions remain adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).	



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

